—Judgment, Supreme Court, Bronx County, entered May 23, 1978, unanimously reversed, on the law and on the facts, and a new trial directed on the issue of damages only, without costs or disbursements, unless plaintiff, within 20 days after service upon him of a copy of the order herein with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict to $65,000 and to the entry of an amended judgment in accordance therewith. If plaintiff so stipulates, the judgment, as so amended and reduced, is affirmed, without costs or disbursements. The damages proven by plaintiff warranted a verdict no greater than the amount specified above to which his recovery should be limited. The court finds no other points meriting disturbance of the judgment. Concur—Sullivan, J. P., Bloom, Lane, Markewich and Silver-man, JJ.